 EAGLE COMTRONICS, INC.Eagle Comtronics, Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC.Case 3-CA-9436August 18, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS ZIMMERMAN AND HUNTEROn April 9, 1981, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, the General Counsel, theCharging Party, and Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions 3 of the Administrative LawJudge, as modified herein, and to adopt her recom-mended Order, as modified.I The General Counsel has excepted to the Administrative LawJudge's failure to correct the record as allegedly requested in the GeneralCounsel's motion to correct the record. In the absence of oppositionthereto, and because such corrections do not affect the outcome of theinstant proceeding, we grant the General Counsel's motion and, accord-ingly, the record stands corrected.2 The General Counsel and the Union have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing her findings.3 In agreeing with the Administrative Law Judge that Respondent didnot unlawfully threaten employees with loss of their Christmas bonus, werely on her credibility resolutions, and therefore find it unnecessary topass on her further comment that Respondent should not be held ac-countable for speech "which at most created a minor ambiguity." Wealso adopt the Administrative Law Judge's findings and conclusions con-cerning the "vague" and "murky" testimony about the alleged promise ofbenefits. However, we do not adopt her observation that "If anything,such comments Ion benefits] fall into the nature of harmless campaignrhetoric."We agree with the Administrative Law Judge's conclusion that Re-spondent's conduct of the mock election violated the Act under thestandards of Struksnes Construction Co.. Inc., 165 NLRB 1062 (1967). Inso doing, we disagree with her conclusion that Respondent did not createa coercive atmosphere. Rather, we note that Respondent had committedseveral unfair labor practices prior to the mock election, and some of itssupervisory and managerial personnel were present during much of thevoting. Further, we do not condone the use of copies of the Board'ssample ballot in a mock election.Although we agree with the Administrative Law Judge's conclusionthat a bargaining order is not warranted here, we do not rely on herstatement that the passage of 2 years between the violations and the pro-spective holding of a new election mitigated the coercive impact of sev-eral of Respondent's unfair labor practices. Nor do we rely on her con-clusion that the Charging Party's withdrawal of its representation petitionmeant that the mock election could not have served to undermine theUnion's majority status.263 NLRB No. 70During preelection meetings with employees,Respondent's labor relations manager, EdwardHeinrich, discussed, inter alia, the status of eco-nomic strikers. Heinrich's testimony indicated thathe told employees that, in the case of an economicstrike, strikers "could be replaced with applicationson file."4Although finding that Respondent did not intendto threaten employees by discussing the replace-ment of economic strikers, the Administrative LawJudge nonetheless concluded that Respondentthereby violated Section 8(a)(1) of the Act. TheAdministrative Law Judge observed that, whileRespondent had mentioned its right to replace eco-nomic strikers, it had failed to inform its employeesof their rights to reinstatement as vacancies becameavailable. According to the Administrative LawJudge, this failure to assure employees of theirrights might lead employees to believe erroneouslythat their jobs would be permanently forfeited. TheAdministrative Law Judge therefore concludedthat the failure to advise the employees fully oftheir rights as economic strikers violated the Act.We do not agree.The issue posed in this case is the degree ofdetail required of an employer who informs em-ployees that they are subject to replacement in theevent of an economic strike. It is well establishedthat, when employees engage in an economicstrike, they may be permanently replaced.5Ofcourse, "permanent replacement" does not meanthat a striking employee is deprived of all rights.Specifically, striking employees retain the right tomake unconditional offers of reinstatement, to bereinstated upon such offers if positions are availa-ble, and to be placed on a preferential hiring listupon such offers if positions are not available at thetime of the offer.6However, the Board has longheld that an employer does not violate the Act bytruthfully informing employees that they are sub-ject to permanent replacement in the event of aneconomic strike. The Board has held that suchcomments do not constitute impermissible threatsunder Section 8(a)(l), or objectionable conduct inan election.7Unless the statement may be fairly un-4 The Administrative Law Judge found, and we agree, that testimonyby an employee thaet Heinrich told employees that "if the Union got in ...there was a certain period of time we'd be allowed to go on strike, andafter that time there was a number of people that needed jobs, and any-time his door was open to them," was entirely consistent with Heinrich'sversion of events as recounted above. Accordingly. we have acceptedHeinrich's testimony about what he said as accurately reflecting his com-ments to employees about some of the possible consequences of strikes.I The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th Cir. 1969), cert. denied 397 U.S. 920 (1969). Cf. N.LR.B. v.Fleetwood Trailer Co., 389 U.S. 375 (1967)Laidlaw, supra, 171 NLRB at 1369-70; Fleetwood Trailer, supraMvississippi Extended Care Center, Inc.. d/b/a Care Inc., Colliersville,202 NLRB 1065 (1973).515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDderstood as a threat of reprisal against employeesor is explicitly coupled with such threats, it is pro-tected by Section 8(c) of the Act. Therefore, weconclude that an employer may address the subjectof striker replacement without fully detailing theprotections enumerated in Laidlaw, so long as itdoes not threaten that, as a result of a strike, em-ployees will be deprived of their rights in a mannerinconsistent with those detailed in Laidlaw. Tohold otherwise would place an unwarrantedburden on an employer to explicate all the possibleconsequences of being an economic striker. Thiswe shall not do. As long as an employer's state-ments on job status after a strike are consistentwith the law, they cannot be characterized as re-straining or coercing employees in the exercise oftheir rights under the Act.8In the instant case, Respondent informed em-ployees only that they could be replaced by appli-cants on file. Such a statement, simply describingan employer's legal prerogative, does not contra-vene any Laidlaw rights, but, indeed, is entirelyconsistent with the law. Respondent was not re-quired to delineate more specific rights. According-ly, we reverse the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(1)by its statement in this regard.AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 4:"4. Respondent has violated Section 8(a)(1) ofthe Act by promising employees future benefits,that is, a clambake; by impliedly threatening adelay in the receipt of improved insurance benefits;and by conducting an unlawful poll to ascertainemployees' union sentiments."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Eagle Com-tronics, Inc., Clay and Baldwinsville, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as modified below:a Care Inc., Colliersville. supra. The cases relied on by the Administra-tive Law Judge are not to the opposite, and are readily distinguishablefrom the instant case. In both George Webel d/b/a Webel Feed Mills aPike Transit Company, 217 NLRB 815 (1975), and Hicks-Ponder Ca. ADivision of Blue Bell., Inc., 186 NLRB 712 (1970), enfd. 458 F.2d 19 (5thCir. 1972), the respondent went beyond informing the employees of therisk of being permanently replaced by telling them they would perma-nently lose their jobs.1. Delete paragraph l(c) of the AdministrativeLaw Judge's recommended Order.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo'rICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT do anything that interfereswith, restrains, or coerces you with respect tothese rights.WE WILL NOT promise you future benefitsto forestall your union activities.WE WILL NOT impliedly threaten you with adelay in receiving insurance benefits.WE WILL NOT conduct unlawful polls of ouremployees to determine their union sympathiesor desires.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in theNational Labor Relations Act.EAGLE COMTRONICS, INC.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Upon acharge filed on November 19, 1979, by AmalgamatedClothing and Textile Workers Union, AFL-CIO-CLC(hereinafter the Union), a complaint was issued on Janu-ary 8, 1980, and reissued as amended on June 24, 1980.The amended complaint alleges that Respondent EagleComtronics, Inc., through its officers, violated Section8(a)(1) of the National Labor Relations Act, as amended(the Act), and unlawfully refused to bargain with theUnion. Respondent's timely answers denied any wrong-516 EAGLE COMTRONICS, INC.doing. A hearing on this matter was held in Syracuse,New York, on January 5, 6, and 7, 1981.Upon the entire record in this proceeding, includingmy observation of the demeanor of the witnesses, andafter considering the briefs filed by the General Counseland Respondent, I make the following:FINDINGS OF FACTI. AS TO JURISDICTIONThe Business of RespondentRespondent, a New York corporation, is engaged inthe manufacture, sale, and distribution of cable televisioncomponents and related products at its plants located inBaldwinsville and Clay, New York. Annually, in thecourse and conduct of its business, Respondent pur-chases, transfers, and delivers to its Baldwinsville andClay plants goods, products, and materials valued inexcess of $50,000 which were transported to said plantsdirectly from States other than the State of New York. Ifind that Respondent is an employer within the meaningof Section 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.IssuesThe specific issues presented in this case are:A. Whether a majority of Respondent's employeesdesignated the Union as their duly authorized collective-bargaining agent.B. Whether, subsequent to the Union's bargainingdemand, Respondent impliedly threatened its employeeswith plant closure, a delay in the receipt of insurancebenefits, and a reduction of other benefits; suggested theywould be replaced by job applicants during a strike;promised them future benefits; and unlawfully polledthem by conducting a mock election.C. Whether Respondent's commission of the unfairlabor practices outlined above were so pervasive andegregious as to negate the possibility of a fair electionand to warrant the issuance of a bargaining order.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's CampaignRespondent's work force of 257 employees was distrib-uted between its Baldwinsville and Clay facilities innorthern New York State. With one exception, the unfairlabor practices described in the complaint were allegedto have occurred at the Clay plant. II The complaint incorrectly alleged that the misconduct took place atthe Baldwinsville, rather than the Clay, factory. At the hearing, I grantedthe General Counsel's motion to amend the complaint and correct thiserror. Baldwinsville employees did participate, however, in the mockelection. See infraOn May 19, 1979,2 eight employees, all of whomworked at the Clay facility, met with several union rep-resentatives to discuss organizing Respondent's employ-ees. On that occasion, the group received authorizationcards and were instructed on the appropriate means tosolicit signatures.Over the next several weeks, the employees distributedauthorization cards to their coworkers and then returnedsigned cards to the union agents. By May 29, 129 execut-ed authorization cards were in the Union's possession.By June 4, 144 employees had signed cards. Of this totalwhich the General Counsel offered into evidence, Re-spondent objected to only 3 cards signed by persons whoit contended were no longer in its employ on the datethe Union claimed a majority, and another 27 cards onthe grounds that the signatures arguably were not genu-ine. After comparing the signatures on the challengedcards with business records bearing valid signatures ofthe employees in question, I authenticated and admittedinto evidence all but four of the cards in this lattergroup.3 Even without the cards of the 7 challenged indi-viduals, I find that 137 other employees, a clear majority,signed valid single-purpose cards designating the Unionas their representative for purposes of collective bargain-ing by June 4, 1979.4On that date, the Union requested recognition fromRespondent both orally and in writing for a unit com-prised of all production and maintenance employees atboth the Baldwinsville and Clay facilities. Shortly there-after, Respondent stipulated to a consent election underthe Board's auspices which was scheduled for July 12.B. The Company's ResponseBetween June 18 and July 12, in an effort to counter-act the Union's influence, Respondent embarked on acounteroffensive. At the outset, Company President AlanDevendorf and Labor Relations Manager Edward Hein-rich mapped out the basic strategy of its campaign withthe advice of counsel. An early judgment was made notto involve low-level supervisory staff in their activityand a list of do's and don'ts was distributed to them. Ap-parently these admonitions were effective for no supervi-sor was accused of misconduct throughout the preelec-tion campaign.Respondent's antiunion campaign was two-pronged,consisting of mailings to the employees and a series of in-plant group meetings with assemblies of workers fromeach of the three shifts at the Clay factory.The format for each meeting was essentially the same:During the course of the shift, the employees would con-gregate at a cleared space at the end of a working areaadjacent to the executive offices. Working from an out-line or sketchy notes which were reviewed in advanceby counsel, Heinrich, as the principal spokesman, opened2 Unless otherwise noted, all events occurred in 1979.3 The propriety of proving the authenticity of union authorizationcards in the manner indicated above has been approved by the Board inHecks Inc., 166 NLRB 186 (1967).4 The cards read: "I hereby accept membership in the ... Union ofmy own free will and do hereby designate said ..Union as my repre-sentative for purposes of collective bargaining in respect to rates of pay,wages, hours of employment or other conditions of employment."517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetings with prepared comments. Occasionally Deven-dorf would intercede with remarks of his own. A ques-tion-and-answer period followed. On occasion, the meet-ings concluded with employees clustered in small groupsraising further questions with Devendorf or Heinrich.It was during these meetings, five or six in number,"that the conduct occurred which the General Counsel al-leges was violative of Section 8(a)(l) of the Act. Twelveemployees were called to present evidence in support ofthe Government's case-in-chief but their testimony leftmuch to be desired. They did not describe the meetingsfully and demonstrated little ability to recall preciselythe contents or the context of the discussions at themeetings. All too frequently, the witnesses rememberedonly fragments of discussions, and seemed to suffer froman inability to distinguish their own assumptions and im-pressions from recollections of what management actual-ly said. With these infirmities in mind, the evidence bear-ing on the 13 allegations in the complaint is evaluatedbelow.C. Alleged Threats of Plant ClosureThree counts in the complaint concern alleged threatsof plant closure. The first of these, set forth in paragraphVI(a), attributes to Devendorf a threat purportedly madeto first-shift employees that, since the Company wasyoung, it would probably go under if the Union pre-vailed.The General Counsel adduced evidence from six em-ployees assigned to the first shift, five of whom offeredno testimony which could be held to substantiate theabove allegation. Indeed, Cecilia Gallagher, a member ofthe Union's organizing committee, testified in a mannerwhich repudiated the charge of wrongdoing by Re-spondent. She stated that, when employees asked Deven-dorf if the plant might close, he responded on more thanone occasion that "he certainly hoped not." Other first-shift employees, Diane Shortsleeve and Arlene Mourey,could recall no statements by company officials bearingon plant closure.6Similarly, second-shift employeesDawn Morgan and Shirley Mouk agreed, after reviewingtheir preheating affidavits, that management representa-tives made no statements about possibly closing the plantshould the Union succeed.7In fact, far from threateningI Although the record is somewhat ambiguous in this regard, it ap-pears that at least three meetings with each shift were conducted duringthe preelection period on June 18 and July 5 and 10. Another meetingwas held on July I 1, the day after the Union withdrew its petition for anelection. The last gathering may have been when employees participatedin the mock election on July 12. However, some employees had the im-pression that the meetings were far more numerous than the five or six(per shift) which Respondent admitted.6 The remaining employees clearly identified as having worked on thefirst shift, Charlotte Johnston and Patricia McClellan, were not ques-tioned about threatened plant closure. Although Daryl Rathbun was as-signed to the first shift throughout most of the preelection period, his tes-timony is discussed in connection with par. VI(g) of the complaint sincehe offered evidence which closely tracked the threatening language al-leged therein.I Although par. Vl(a) of the complaint refers solely to a threat madeto first-shift employees, I have considered testimony elicited from wit-neases assigned to other shifts since that testimony was closely related tothe merits of the allegation and the issue was fully litigated. I have fol-lowed the same practice with respect to the other allegations in the com-plaint. See Justak Brothers and Company, Inc., 253 NLRB 1054 (1981).employees with plant closure, another second-shift em-ployee, Monica Hart, elicited a guarantee from manage-ment that the Company would take no reprisals againstemployees engaged in union activity. Thus, she statedthat, after Heinrich assured assembled employees thatthey would be protected if they opposed the Union, sheasked whether those who favored the Union would besimilarly safeguarded. Heinrich responded that no onewould be fired for supporting the Union, that "it was il-legal to be fired for Union activity." Given the aboveevidence, there is no basis for finding that Respondentviolated Section 8(a)(1) of the Act by threatening first-or second-shift employees with plant closure. According-ly, I conclude that paragraph VI(a) of the complaintshould be dismissed.Paragraph Vl(g) of the complaint further avers thatHeinrich impliedly threatened third-shift employees thatthe plant would shut down and be moved to anotherState if the Union won the election. This allegation ap-parently stemmed from the testimony of former employ-ee Daryl Rathbun, who asserted that Heinrich said "theycould shut the doors ...but they would not be able toopen another plant in New York State, they would haveto move out of state."However, Rathbun was confused about the dates heworked on various shifts. The record shows that Rath-bun was assigned to the first shift for 6 weeks followinghis date of hire on May 23, and thereafter was trans-ferred to the second shift for at least the balance of thepreelection period. Thus, he was in no position to attestto any speeches made to the third shift. More significant-ly, no other witness, regardless of shift, corroboratedRathbun's testimony that the Company threatened tomove to another State. What Rathbun may have pickedup were portions of a dialogue which ensued when anemployee asked if the Company had a plant in Virginia.Devendorf replied that the Company previously owned aplant in Virginia and was working on the possible pur-chase of land in that State. After making this statement,he added that the Company had just made a substantialcommitment of funds to purchase and renovate the Clayplant. The import of Devendorf's comments had to beobvious: Respondent would hardly shut its doors afterhaving recently made a significant investment in itspresent site.I do not believe Rathbun was engaged in purposefulmisrepresentation; rather, his testimony exemplifies aweakness common to the accounts of many witnesses inthis case. He heard only partial conversations and con-verted the fears and rumors which were abounding inthe plant into a false reality.Paragraph VI(g) also imputes to Heinrich a threat os-tensibly made to third-shift employees to close the plantand reopen with new employees.Third-shift employees Annette Wallen and VirginiaRichardson" testified in support of this allegation, butdiscrepancies in their accounts cast serious doubt on theaccuracy of their recollections.' Respondent disbanded its third shift in November 1979, offering allthe employees on that shift the option of transferring to other shifts.518 EAGLE COMTRONICS, INC.According to Wallen, Devendorf asserted during ameeting in the first week of June that "he would let ev-erybody go and start all over again ... they hadenough applications to do it, three, four hundred." How-ever, the allegation in the complaint attributes the threatto Heinrich, not to Devendorf, and there were no com-pany meetings during the first week of June. Moreover,no reference to such a threat appears in Wallen's pre-hearing statement although she was interviewed by aBoard investigator at a time when the events in questionshould have been much fresher in mind than by the dateof the hearing.Richardson testified with some hesitation that, at ameeting at which employees were shown drawings ofcompetitive products produced in Taiwan, Heinrich said"something to the effect that if the Union got in, theyhad enough applications on file, they had over 1500 ap-plications that they could close the plant." On cross-ex-amination, Richardson appeared even more uncertainthan she had been during her direct testimony. Repeated-ly, she responded to efforts to prod her recollection byanswering, "I can't remember...." Like Wallen, sheacknowledged an omission in her prehearing affidavit: Itmade no mention of plant closure in connection with theUnion. Given both Wallen's and Richardson's inability torecali with any specificity the contents of management'salleged threats and the lack of uniformity between theiraccounts, their testimony cannot be relied upon to sus-tain a violation of the Act. Moreover, viewing therecord as a whole, I find it highly improbable that man-agement would exercise prudence and restraint while ad-dressing the first and second shifts and then throw cau-tion to the wind by threatening the third shift with plantclosure. Therefore, I conclude that paragraphs VI(g) and(h) of the complaint are unsupported and should be dis-missed.D. Threats of Job LossParagraph VI(f) of the complaint accuses Respondentof threatening to replace second-shift employees with ap-plicants on file in order to forestall and discourage theirunion activities.The only second-shift employee to have any recollec-tion of management statements bearing on the replace-ment of workers was Dawn Morgan.9However, her tes-timony deviated substantially from the language set forthin the complaint for she recalled that, when managementalluded to hiring new applicants, it was in connectionwith a discussion of replacing striking employees.Specifically, Morgan related, ". ..there was a timewhen he said ...if a union got in ...there was a cer-tain period of time we'd be allowed to go on strike, andafter that time there was a number of people that neededjobs, and anytime his door was open to them."First-shift employees Gallagher and Mourey also re-membered that references to hiring job applicants arosein the context of a discussion concerning strikes. Gal-lagher, in particular, testified that, when an employeeasked whether the Company could hire other people in9 Other second-shift employees, Hart and Mouk, made no discussionbearing on replacing employees with applicants on file.the event of a strike, management's response was thatthere were occasions when replacements could be hired,but "he didn't think it would come to that."Heinrich's testimony is consistent with the recollec-tions of the Government's witnesses. He explained, ". ..we talked about economic strikers. And that questioncame up about economic strikers. And at that point I didvery clearly state that in the case of an economic strike...present employees could be replaced with applica-tions on file."I am convinced that Heinrich did not intend to conveya threat in discussing the replacement of economic strik-ers. He made no reference to the inevitability of a strike,did not infer in any way that the Company would use itspower to bring about such a result, and did not affirma-tively state that striking employees would be permanent-ly replaced. On the other hand, he made no effort toadvise the assembled workers of their right to reinstate-ment as vacancies arose, in accordance with applicablelaw. See, e.g., George Webel d/b/a Webel Feed Mills &Pike Transit Company, 217 NLRB 815, 818 (1975); HicksPonder Co., A Division of Blue Bell, Inc., 186 NLRB 712,726 (1970), affd. 458 F.2d 19 (5th Cir. 1972). Withoutsuch assurances, employees might well have been led tobelieve that if a strike occurred their jobs would be for-feited permanently. Therefore, notwithstanding the inten-tions of Respondent's officials, I conclude that the failureto fully advise employees as to their rights in the eventof an economic strike violated Section 8(a)(l) of the Act.E. Threats To Withhold Benefits1. The Christmas bonusThree allegations in the complaint concern purportedthreats by Respondent to reduce or postpone employeebenefits to forestall or discourage their union activities.The first of these, contained in paragraph VI(b), accusesDevendorf of threatening first- and third-shift employeeswith a loss of benefits due to legal fees the Company hadto divert to counteract union activities.The General Counsel's witnesses' ability to recall whatmanagement may have said with reference to the aboveallegation was singularly flawed. For example, Mourey'shazy recollection was that Devendorf said something"about hiring lawyers and that the lawyers are paid outof the Company profits, and the Christmas bonus alsocame out of the Company profits." Hart also testifiedthat "somebody made a statement ... that legal feeswere coming out of the Company's profits." Gallagheradded that, after employees divided into small groups atone of the meetings, Devendorf stated that "it wouldcost a lot of money for lawyers, and they have to havelawyers, these aren't his exact words, but he said some-thing to this effect; came out of the profit of the Compa-ny and that is where our Christmas bonus came from,too."10Devendorf attempted to fill in the gaps createdO1 Neither of the two third-shift employees who served as witnesses inthis case mentioned any linkage between legal fees and a Christmas bonusreduction519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the witnesses' faulty memories. Devendorf explainedthat he and Heinrich were joined by Respondent's coun-sel at group meetings where he explained that all benefitswere derived from the profits an organization makes;that, in addition to paying legal fees related to the unioncampaign, the Company also was involved in two signifi-cant lawsuits which could affect its fortunes. During thecourse of this meeting an employee asked counsel whathis hourly fees were. Beyond this, Devendorf adamantlydenied making any statement either expressly or by im-plication that the Christmas bonus would be reduced byvirtue of legal fees arising out of contesting the Union.Even taking the employees' statements alone, there isinsufficient evidence to warrant a finding that Devendorfunlawfully threatened the work force with a loss ofbenefits. I find it a strained interpretation to read intoany of the testimony reviewed above a threat to do awaywith the Christmas bonus. Devendorfs comments weremerely factual statements, the truth of which werebeyond dispute. It does a disservice to Respondent's em-ployees to suggest that they were incapable of assessingfor themselves the validity of their employer's remarks;but if some persons chose to see sinister implications inthe speech, which at worst created a minor ambiguity,Respondent should not be held accountable.2. The minimum wageParagraph VI(e) of the complaint charges Respondentwith impliedly threatening a reduction in wages by tell-ing its employees that the minimum wage would be usedas a base from which the Company would start negotia-tions.Two employees, Gallagher and Mourey, offered rela-tively consistent testimony as to this allegation. Both ofthem related, in essence, that employees asked the Com-pany's officials whether they would be put back to mini-mum wage. Initially, Gallagher recalled that Heinrichsaid employees could lose instead of gain during negotia-tions. After reviewing her prehearing affidavit, sheadded that Heinrich denied that they would be put backto minimum wage while negotiations were going on, butthat everything was negotiable. Mourey was more pre-cise. She testified that, in addressing a question, Re-spondent's counsel explained that "no one actually goesback to minimum wage, it was just a starting point fornegotiations." She specifically recalled that companyrepresentatives stated that, as a result of negotiations,employees could wind up with more, the same, or less.Here, too, Heinrich and Devendorf were in a positionto give a more lucid picture of the discussions involvingthe minimum wage. " Devendorf explained," I do not mean to imply that the employees were less credible wit-nesses than were management officials, only that their recollection ofevents seemed more severely impaired. This may be understandable con-sidering the workers' apparent naivete about collective bargaining, thefact that many of the allegedly threatening remarks were in response toindividual questions posed by employees at rather large assemblies, andthat the witnesses were testifying about circumstances which occurredalmost 2 years prior to the instant hearing. In contrast, even taking intoaccount a tendency to present one's testimony in the best light, the com-pany officials were bound to have a better recollection of these meetingssince they prepared for each one, reviewed their remarks with counsel.. .the question came up about the negotiationprocess. A number of our people have never beeninvolved with the Union. We tried to explain whatsome of the processes were that you would gothrough. And one of those was what happened atthe table after ...the union were selected and cer-tified. .... In connection with the negotiating proc-ess ...Mr. O'Hara [Respondent's counsel] talkedabout the status quo ...that during that period ofnegotiations status quo would have to be held as faras any existing benefits ...that the only con-straints that either party would have would beeither State or Federal laws that would prohibityou from dropping below or going over. In otherwords, the minimum wage was then brought up asan example .... And it is possible that we wouldstart our negotiations from that point ...He further recalled that, when a question arose relatingto the minimum wage, counsel responded that "whateverthey had now would not be affected in any way throughthe negotiations ...that the negotiations could wind upwhere they could either get more or less money ...orthe same."The Board takes the position that a coercive statement,such as the one attributed to Respondent in paragraphVI(e) of the complaint, may or may not be objectionabledepending on the context in which it was made. Wherethe statement can be construed as a threat that the em-ployer will unilaterally discontinue benefits prior to ne-gotiations, or adopt a repressive bargaining posture de-signed to force a reduction of existing benefits for pur-poses of penalizing the employees for choosing a collec-tive-bargaining representative, the Board will find a vio-lation. On the other hand, if the thrust of the employer'scomment is that designation of the union will not auto-matically secure increases in wages and benefits and thatany reduction in wages or benefits will occur only as aresult of the normal give and take of collective bargain-ing, then no violation will be found. General ElectricCompany, 246 NLRB 1103 (1979); Madison Kipp Compa-ny, 240 NLRB 879 (1979); Plastronics, Inc., 233 NLRB155 (1977); Coach and Equipment Sales Corp., 228 NLRB440 (1977).Applying the standards articulated in these cases to thefacts in the present matter, I find nothing in either theemployees' or Respondent's accounts which would estab-lish an unfair labor practice. The most that can be said isthat Respondent's agents advised the employees of therealities of the collective-bargaining process includingthe possibility that benefits could be lost as well asgained. But at no time did company officials suggest thatthey would adopt an intransigent posture during negotia-tions or threaten employees that their pay would be re-duced to the miminum wage. Indeed, they indicated thatbenefits might be realized as a result of the collective-bargaining process. By no stretch of the imagination canit be said on the basis of the remarks reported here that aviolation of the Act occurred.beforehand, and discussed many of the same topics at three meetings forevery one such meeting attended by the witnesses.520 EAGLE COMTRONICS, INC.3. Insurance benefitsIn paragraph VI(c), Heinrich also is accused of im-pliedly threatening employees with a delay in receivinginsurance benefits.In support of this contention, first-shift employee Gal-lagher testified briefly that Heinrich, referring to a pieceof union literature he had in hand, told the employeesthat he was prevented from meeting with the insurancecompany as planned, "because of this Union nonsense."Second-shift employee Shirley Mouk also rememberedthat Heinrich referred to the cancellation of an insurancemeeting caused by the Union's "bullshit." Anothersecond-shift employee, Hart, recalled with greater claritythat, just after the Union withdrew from the election,Heinrich called another meeting and, obviously angeredby a letter which the Union had mailed to all employees,yelled at the group that he had to cancel an insurancemeeting which was designed to obtain better benefits forthem.Heinrich conceded he was irritated on receiving acopy of the Union's parting salvo and spent the betterpart of the day with Devendorf and counsel discussinghow to react to it. They agreed that a response shouldbe made and consequently canceled a meeting which hadbeen scheduled to select a new group health insuranceplan. At meetings with each shift, Heinrich admittedthat, out of vexation with the union literature, he toldthe employees he was compelled to cancel an insurancemeeting. However, he denied suggesting that benefitswould be delayed thereby.Although Heinrich's outburst came after the Unionhad withdrawn its petition for an election, a respondent'spostelection conduct may be unlawful neverthelesswhere it is designed to give it an advantage in the eventof future union activity. See Raley's, Inc., 236 NLRB971, 983 (1978).Here, even in the absence of an express assertion, em-ployees easily could construe Heinrich's comments tomean that insurance benefits would be postponed.Indeed, Heinrich surely understood the implications ofhis remark for why else would Heinrich have seen fit toannounce the cancellation of the insurance meeting atthree separate sessions with the employees. Respondenthad a number of options less threatening than the one itchose: It could have addressed employees on the day fol-lowing the planned insurance meeting, refrained from re-ferring to that meeting, or simply have reassured the em-ployees that the insurance meeting soon would be re-scheduled. Instead, Respondent's remarks had the reason-ably foreseeable effect of transferring to the Union blamefor a delay in arranging improved insurance benefits andconveying to the employees the disadvantages of contin-ued union support. At the very least, Respondent mustbe held liable for creating uncertainty and perhaps appre-hension where none needed to exist. By so doing, Re-spondent violated Section 8(aX)( of the Act.4. Promise of benefitsParagraph Vl(d) alleges that Heinrich promised futurebenefits to first- and third-shift employees to forestalltheir union activities.The only concrete evidence bearing on this allegationconcerns a clambake which Respondent held for its em-ployees in August, several months after the union cam-paign terminated. 2Gallagher testified that, at one of the group meetings,an employee who apparently had heard rumors about aforthcoming clambake questioned Heinrich as to whetherthere was going to be such an event. He stated he couldnot respond because to do so would be considered abribe. Gallagher further related that, after the union elec-tion was canceled, Heinrich announced that a clambakewould be held and that it was indeed the surprise theemployees had heard about.Hart recalled references to the clambake in a some-what different manner. She recalled that, prior to themock election, a management official announced therewould be a surprise but he could not announce what itwas. Subsequently, Heinrich informed the employees thatthe surprise was a clambake for which each employeewas to receive two free tickets valued at $34 for the pair.Heinrich denied that he made any statement, either ex-pressly or by implication, about the clambake during thecampaign period. However, although he may not havespecifically mentioned the word "clambake," several em-ployees did recollect some reference by management to afuture event, the details of which the Company mysteri-ously could not reveal. Heinrich did concede that the de-cision to hold the clambake came during the course ofthe union campaign, a decision which he stated wouldhave occurred regardless of the Union's presence on thescene.It is a time-honored principle that an employer con-fronted with a union organizational campaign is bound toproceed with the granting or withholding of benefits inthe same manner he would have had the union not beenpresent. See, e.g., Gold Circle Department Stores, etc., 207NLRB 1005, 1014 (1973). Here, given Respondent's ac-knowledgment that its decision to go forward with theclambake was firm. it had no reason to postpone an-nouncing the event and allowing it to linger as a sur-prise, unless it wished to present the Union as an obstaclepreventing the employees' realization of benefits. This isprecisely what the law proscribes and, therefore, Re-spondent's allusions to a surprise constitute as impliedpromise of a future benefit in violation of Section 8(aX1).5. The mock electionThe last allegation of the complaint set forth in para-gragh VI(i) charges Respondent with unlawfully pollingits employees by means of a mock election.On July 9, members of the organizing committee ad-vised the Union's business agent that Respondent's cam-paign had seriously undermined the employees' prounionsympathies and jeopardized its chances of winning thea Several employees offered very vague testimony that company offi-cials frequently would make statements such as their hands were tied, orthat the Union could make promises while they could not. AnnetteWallen referred to a conversation in which management mentioned "apackage deal" which could not be explained to the employees. Such evi-dence is too murky and generalized to prove that unlawful promises ofbenefits were made. If anything, such comments fall into the realm ofharmless campaign rhetoric521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection scheduled for July 12. The following day, July10, the Union formally withdrew its petition for the elec-tion. On the same date, management relayed the informa-tion to its employees and decided to go forward withmock elections on July 12.The evidence surrounding the conduct of these elec-tions was abundant. Employees from all three shifts atthe Clay facility and from the Baldwinsville plant werepermitted to participate on a noncompulsory basis. Em-ployees from each shift were selected to play the roles ofofficial observers at the polls;13a ballot box was con-structed by Devendorf and set upon a table in the area ofthe plant where the group meetings had been conducted.The ballot provided to each voter was an exact repro-duction of the Board's notice of election; that is, it wasimprinted with the words "National Labor RelationsBoard" at the head of the paper, over which the word"Sample" was stamped in large letters. Empty squares la-beled "yes" or "no" appeared midway down the sheetwhich was otherwise blank. As ballots were handed out,the individual's name was checked against the Excelsiorlist of eligible employees. 14 Little effort was made by theemployees or the Company to ensure the secrecy of theballoting. Further, Devendorf and Heinrich were presentduring much of the voting, sometimes standing nearby orleaning against a wall approximately 6 feet away fromthe ballot box, or on other occasions wandering throughthe voting area on the way to and from their offices. Theresults of the election, a lopsided 186 to 8 against theUnion, were posted the next day.The Board has ruled in Struksnes Construction Co.,Inc., 165 NLRB 1062 (1967), that the polling of employ-ees is lawful as long as the following standards are ob-served: (I) the purpose of the poll is to determine thetruth of a union's claim of majority; (2) this purpose iscommunicated to the employees; (3) assurances againstreprisals are given; (4) balloting is secret; and (5) the em-ployer has not engaged in unfair labor practices or other-wise created a coercive atmosphere.Contrary to Respondent's assumption, the fact that thepoll of its employees was conducted after the electionpetition was withdrawn does not insulate it from a dutyto comply with the dictates of Struksnes. See HelenaLaboratories Corporation, 228 NLRB 294 (1977). In evalu-ating the manner in which this poll was conducted, Iconclude that Respondent did not comply with theStruksnes criteria.At the outset, Respondent contends that Struksnes isinapplicable to an election which is prompted by em-ployee requests and is employee-conducted. However,Respondent's prepared outline listing the points whichwere to be raised at the July 10 meeting has a notationthat the employees were to be asked if they desired amock election. I infer from this that, if the employeeshad not initiated the proposal for such an election, Re-13 On one shift, a supervisor acted as an observer.14 Several witnesses who were members of the original organizingcommittee noted that at the time of the elections their names werecrossed out on the Excelsior list. Although this is somewhat suspicious,there was no evidence that these employees were discriminated against inany way. Therefore, I decline to speculate as to why their names were somarked.spondent had every intention of doing so. More impor-tantly, Respondent cannot disclaim responsibility for andinvolvement in the conduct of the election when therecord establishes that management arranged the pollingplace, fashioned the ballots, prepared the ballot box, pro-vided the Excelsior list, permitted employees time offfrom work to vote, and hovered nearby during the bal-loting. Thus, it was in large measure an employer-spon-sored poll and the way in which it was handled must bemeasured against the Struksnes standards.Accordingly, I agree with the General Counsel that,once the Union had withdrawn from the election, Re-spondent's purpose could not have been to assess the va-lidity of a claimed majority. In all likelihood, Respond-ent's motive was to rub salt into the wounds of theUnion's adherents and convince them of the futility ofcontinued support for the Union should it renew its or-ganizational efforts. If these were Respondent's motives,it failed to communicate them to the employees. The em-ployees may have been assured during the preelectionperiod that they would suffer no reprisals for union ac-tivity, but similar guarantees were not extended to pro-tect their participation in the mock election. Further, al-though the employees did not take precautions to keeptheir ballots secret, the conditions under which thevoting was conducted afforded them little privacy. Theemployees might well have believed that any effort toconceal their ballots would be regarded as suspect inlight of management's hovering presence throughoutmuch of the balloting.As to the final Struksnes criterion, while Respondent'srepresentatives engaged in some relatively minor unfairlabor practices during the preelection period, I do nothold them responsible for creating a coercive atmos-phere. If employees were apprehensive and insecure, itmust be attributed to their own fears nurtured by therumors which were flooding the plant. By July 12, theemployees understood full well that it was not a genuineBoard-conducted election in which they were participat-ing. Not one of the employees who testified in this casehad the slightest belief that the election was bona fide orwas misled into believing that the election was Board-sanctioned simply because the Agency's sample ballotwas utilized. The use of the Board's sample ballot inthese circumstances is not proscribed where it has beenin no way altered in form or content and has led no oneto assume that the Board lent its name or prestige to anyparty. Compare Allied Electric Products, Inc., 109 NLRB1270, 1272 (1954), with GAF Corporation, 234 NLRB1209 (1978). Notwithstanding Respondent's innocence inthis respect, there is sufficient evidence of its failure toobserve the other Struksnes standards to conclude that itsconduct of the mock election violated Section 8(a)(1) ofthe Act.6. A Gissel order is unwarrantedThe General Counsel urges that a bargaining order isnecessary in this case to remedy the coercive effects ofRespondent's severe and substantial unfair labor prac-tices. Under the standards enunciated in N.L.R.B. v.Gissel Packing Co., Inc., 395 U.S. 575 (1969), rehearing522 EAGLE COMTRONICS, INC.denied 396 U.S. 869, the Supreme Court has affirmed theBoard's authority to issue a bargaining order where anemployer's misconduct has been so outrageous and unfairor so extensive and pervasive as to undermine theunion's majority strength and impede the election proc-ess. However, where the unfair labor practices are sominor as to have only a minimal impact on the electionmachinery, a bargaining order will not be sustained.Gissel Packing Co., supra at 1447-48. With these consid-erations in mind, I am persuaded, based on my review ofthe totality of Respondent's conduct, that a bargainingorder is unwarranted here.Of the 13 allegations of unlawful practices set forth inthe complaint, 4 were found to have merit. Thus, as Iconcluded above, Respondent violated Section 8(a)(1) ofthe Act by promising its employees a surprise clambake;by failing to assure the workers that in the event of astrike they would not be permanently replaced butwould have a right to reinstatement; by implying therewould be a delay in the receipt of improved insurancebenefits; and by conducting an unlawful poll. Althoughthese infractions affected large segments of the workforce and cannot be regarded as isolated, I do not regardthem as so serious or of such a lasting quality as to with-stand correction through the Board's traditional reme-dies.It is true that Respondent hinted that a surprise wouldbe forthcoming in the midst of the preelection periodand that it was widely understood that the surprise was aclambake. However, the employees subsequently learnedthat the monetary value of the fete was $34. It is ex-tremely doubtful that, in the event of another electionsome 2 years after the fact, the employees' sympathieseither for or against a union could be swayed by theprice of two tickets to a clambake.Similarly, there will be at least a 2-year hiatus betweenthe time the implied threat to delay insurance benefitsoccurred and the conduct of any subsequent election.This passage of time is sufficient to cure any coerciveimpact that threat may have had. In the interim, Re-spondent may have arranged for a new group insuranceplan. If so, the employees will be in a position to deter-mine whether benefits were actually delayed and wheth-er Respondent's implied threat was little more than anidle remark made in the heat of the moment. Further,they will be capable of fairly appraising the value of thebenefit against the advantages of unionization.In failing to advise the employees of their right to re-instatement in the event of layoffs due to a strike, man-agement officials at no time suggested that a strike wasinevitable or that it would pursue a course of actionwhich might bring about such a result. Their sin was oneof omission rather than commission and is one which canreadily be corrected through the posting of a Boardnotice which properly advises employees of their rights.The mock election was conducted after the Unionwithdrew from the election and therefore it cannot haveserved to undermine the Union's majority. Moreover, theemployees had no illusions they were participating in aBoard-conducted election. Therefore, they have noreason to assume that, if another election were properlyconducted under the Board's auspices, the same condi-tions would prevail.In sum, Respondent's unfair labor practices primarilytook the form of oral statements containing veiled allu-sions. This is the kind of conduct which should be dissi-pated easily with a carefully worded notice and the pas-sage of time. Further, this misconduct took place duringthe course of what was a hard fought but generallylawful campaign on the Company's part. There were nothreats of reprisal for union activity; the complaint is no-ticeably barren of any allegations of discriminatory dis-charges; there were no findings of threatened plant clo-sure, no outright threats of job loss, no stripping away ofbenefits, no efforts to solicit or redress employee griev-ances, no accusations of unlawful interrogations, and nopromises of wage increases. In other words, none of theflagrant transgressions which the Board and the courtshave regularly regarded as justification for the issuanceof a bargaining order were committed here. See. e.g.,N.L.R.B. v. Jamaica Towing Inc., 602 F.2d 1100 (2d Cir.1979); Faith Garment Company, Division of Dunhall Phar-maceutical. Inc., 216 NLRB 299 (1979), affd. 630 F.2d630 (8th Cir. 1980).I conclude, therefore, that Respondent's violations fitinto the category of conduct described in Gissel PackingCo., supra, as having only a "minimal impact on the elec-tion machinery" which should not preclude the holdingof a fair election after imposition of the Board's tradition-al remedy. See Lasco Industries, Inc., 217 NLRB 527(1975); Tennessee Shell Company, Inc., 212 NLRB 193(1974); Green Briar Nursing Home, Inc., 201 NLRB 503(1973).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By June 4, 1979, the Union was designated by a ma-jority of Respondent's employees at the Baldwinsvilleand Clay plants as their representative for purposes ofcollective bargaining.4. Respondent has violated Section 8(a)(1) of the Actby promising employees future benefits, that is, a clam-bake; by impliedly threatening a delay in the receipt ofimproved insurance benefits; by failing to advise workersof their right to recall in the event they were replacedduring a strike; and by conducting an unlawful poll toascertain employees' union sentiments.5. Respondent did not violate Section 8(a)(1) of theAct by threatening plant closure, a loss of jobs by re-placing employees with applicants on file, a loss of bene-fits due to expenditures for legal fees to contest theUnion, or a reduction in pay by bargaining from a mini-mum wage base.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that it be required to523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER'The Respondent, Eagle Comtronics, Inc., Clay andBaldwinsville, New York, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Promising its employees future benefits to forestalltheir union activities.(b) Impliedly threatening its employees with a delay inreceiving insurance benefits.(c) Failing to advise employees of their right to rein-statement as vacancies arise, in the event of an economicstrike.(d) Conducting unlawful polls of its employees' unionsympathies and desires.Is In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its facilities in Clay and Baldwinsville, NewYork, copies of the attached notice marked "Appen-dix."'6Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar it alleges violations of the Act not specificallyfound.'6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."524